IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MUHLENBERG TOWNSHIP,                  : No. 372 MAL 2014
                                      :
                     Respondent       : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
                                      :
            v.                        :
                                      :
                                      :
MUHLENBERG TOWNSHIP POLICE            :
LABOR ORGANIZATION,                   :
                                      :
                     Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 19th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.